Title: Half-Hour’s Conversation with a Friend, 16 November 1733
From: Franklin, Benjamin
To: 


Andrew Hamilton, speaker of the Assembly, recorder of Philadelphia, and a trustee of the Loan Office, was one of the most powerful public figures in Pennsylvania from 1727 until his death in 1741. Resentful and jealous enemies bitterly attacked him in Bradford’s American Weekly Mercury, especially during the campaign of 1733. These attacks culminated on October 18 in an anonymous charge that his control of the Assembly, the courts, and the Loan Office was sinister and dictatorial. The Gazette printed this defense, which quoted at length Hamilton’s own purported comments on the criticism. The style is familiar, and Franklin had long admired and supported Hamilton, who had helped him get the Assembly’s printing business and other public work, and the article was probably written at least in part by Franklin.
 
Mr. Franklin,
As Mr. Bradford was pleased to entertain the Publick with A true Letter to a Friend in the Country, as ’tis called, in his Mercury of the 18th of October last, I desire you will give this Half-hour’s Conversation with a Friend a Place in your Gazette, which may at present serve for an Answer to that Letter. As there is nothing can please every body, so who can tell but this may divert somebody. Sir, Your humble Servant.
To gratify your Curiosity, I shall as far as my Memory will serve me, let you know, as well the Sentiments of the Publick upon the Subject of the Letter published in Mr. Bradford’s Mercury of the 18th of October last, as what pass’d between my self and the Person who is supposed to be chiefly pointed out in that Letter. I have had the Opportunity of hearing the Sentiments of a great many People concerning that Performance. Some say they are persuaded it was not the Author’s Love to his Country induced him to publish those Charges in the Manner he has done, and that it would have been much better to have charged that Man with Particulars, and by Name, and likewise to have subscribed his own, by which the People might at the same Time have known the Criminal and the Accuser; but not having done this, they conclude the whole to be no more than the Effects of some private Resentment. Others, who seem to be very certain against whom all the heavy Charges in that Letter are levelled, and who like the Man no better than the Author does, commend the Letter much, not, they say, that they can agree it is all true, but approve well of that old Saying, Throw Dirt enough, and some will stick; and they add, it never having been answered, such who know nothing of the Matter are the more enclin’d to believe it. These Reports made me desirous to see the Person, who is my particular Friend, against whom it seems generally agreed the true Letter, as ’tis called, was wrote; And meeting with him last Night, I acquainted him with the various Sentiments of the People upon the Subject: He frankly own’d, that from the particular Description of his Employments, no body could doubt but he was the Man pointed at; but said, seeing it was commonly agreed to be wrote by nobody, he thought no body should regard it. Here I put my Friend in mind, that I had often heard him say very hard Things of an ungrateful Man; and forasmuch as the Letter-writer would have it believed that my Friend was under very great Obligations both to the Proprietor and Governor, and being charged with horrid Ingratitude to both, it might not only draw on him their Resentment, but the Censure of others, who might construe his Silence into a Proof of his Guilt. To which he made me the following Answer, as I can remember, and which I think I am bound in point of Friendship and Justice to his Character, to make as publick as the Letter. “Sir, I am very sensible of the Weight of Power in the Hands of a supreme Magistrate, and how it has been made use of in all Ages, and most Countries of any long standing, to destroy the most innocent Men. I am likewise sensible, that that same Power never wants Creatures who are ready to execute Vengeance upon the Heads of those who deserve it least, not always meerly in compliance with the Will of their Superiors, but very frequently because they want his Place or hate his Person. However, I hope no honest Men who understand or have a true Value for that inestimable Blessing of Liberty, which the People here enjoy in a greater Degree than most of their Neighbours, can with just Reason apprehend any Danger from that Quarter of Power. The People of Pennsylvania are too wise to be cheated into an Opinion that a Man is to be destroy’d because his Superiors and a few of their Creatures apprehend that he stands in their Way: No, they know a Man can lose neither Life, Liberty, nor Estate, but by the Judgment of twelve Freemen of Pennsylvania; and being secure of this, and that it is in no Man’s Power to prove that he ever deserted the Interest or Cause of his Country, he can laugh at the impotent Efforts of the Great and Powerful.” But here I interrupted my Friend and put him in mind, that tho’ all he said was most unquestionably true, and that I was pleased to hear him prefer Justice to all Powers and Dependencies whatsoever, yet it did not seem to answer the Charges exhibited against him in the Letter before us: And thereupon he proceeded to the Effect following. “Sir, you know in Law a particular Answer to a general Charge is never required of any Man, and therefore it cannot be expected that I should make a particular Answer to a Number of general Charges, such as, speaking contemptibly (I suppose the polite Author means contemptuously) of the Proprietor, abusing and displacing the Governor, endeavouring to put a Stop to the Proceedings of Government and to the Administration of Justice, Partiality in Lending out Money at the Loan-Office, &c. Now to these I can only make this general Answer, that the Charges are most unjust; and if the worthy Author of that Letter will produce any Person of Credit (but I desire it may be remembred the Author himself is always excepted, for who knows but having once told a Lie he will be so hardy as still to stand to it) that can prove I have wittingly or willingly said or done any Wrong to that honourable Gentleman, or any of his Family, I will in the most publick Manner make such Acknowledgments as all the World shall say are just. Nor have I ever allow’d my self the Freedom with the Propr—r which the Author has seen fit to do, where he (kind Man) cautions that Gentleman neither to be wheedled, nor frightned by the Threats of that dangerous Man; and lest he should faint, for his Encouragement has told him, that all the People will stand by him, and others (no doubt meaning himself) who don’t love Trouble, will be roused. Now whether this be decent Treatment of a Gentleman of the Pro—r’s Character, in supposing him to want Resolution to resent any Injury done him by any Man, but especially by one out of Favour with his Superiors is most certain, and, as the Author says (and without all doubt wishes it were true) hated by all the People, the Truth of which I leave the World to judge of. As to the displacing the Governor, he said, I don’t understand what is meant by that: For, excepting his Majesty, I know none who have a Power to remove him but our Proprietary Family only: and they will bear me Witness, that I never directly nor indirectly made any Application to them for any such Removal; therefore this part of the Charge is utterly false. And as to the Article of Ingratitude, I freely refer the settling the Account of Obligations between the Governor and my self, to his own Honour; and I hope that’s fair. As to my putting a stop to the Proceedings of Justice, &c. it is a dire[sym] Falshood; neither was I the Person, nor any Acquaintance of the Person’s who started those Doubts in the Assembly which gave so great Offence to some folks: yet, whenever the judicious Author shall think fit to enter into that Controversy, I’ll venture to say he needs not doubt being favoured with an Answer. As to my ruling all Courts, managing the Assembly at Pleasure, &c. Tho’ I have seen the Time within these seven Years, and oftner than once, when my little Interest in those Courts and Councils was esteemed of very great Service to somebody, yet I shall at this time make no other Answer, than to say, these Charges so much concern Men of the best Characters for Integrity and Ability in the Government, that I cannot doubt the Charge will at one time or other meet with a Resentment adequate to the Injury done the Persons concern’d. But as to my great Pride and other personal Vices, I shall only say, Lord I have sinned, have Mercy upon me a miserable Sinner!” And then taking up the Letter in his Hand, he merrily said, “Was this fine Letter but stript of all the affected simplicities and disguises the Author has been at the pains to dress it up in (for he used to write in the same stile against Sir William) and put into plain English, methinks it would read pretty much to the following purpose; ‘Loving, Loving, Loving Friends, hear and believe, and then you will see, there is risen up amongst us a dangerous, proud, wicked, witty Fellow, whose Life is inconsistent with your Lives and Liberties, as by the following Instances will to you my dearest Countrymen be most manifest. He speaks contemptibly of the Pr——r, for I my self have heard him swear terribly, that Gentleman was not tall enough to touch the Moon, nor strong enough to remove a Mountain: He abuses the Go——r, and has endeavoured to displace him, for it is commonly reported, that he should say in a certain Place, that his Honour don’t see now so well as when he was but one and twenty; and I my self with these very Eyes of mine, saw him once offer the arm’d Chair to the Pro——r when the Gov——r was present; Now if this was not a plain Attempt to displace his Honour, judge ye. He’s proud and revengeful to the last Degree, for he will not be thankful to his Betters for abusing him; and upon a certain Time publickly exposed me for insinuating he had taken greater Fees in his Office than by Law he was entitled to. He is a great Lawyer, and will not be fool’d out of a good Cause; he is so cunning too, that he will rarely be concerned in a Case but what he believes to be just, he speaks to it with great Zeal, the Court is oblig’d to do right, and often give Judgment for his Client, and thus it is he rules them as he pleases. He has so much Wit as to propose nothing in Assembly but what he thinks reasonable, and so crafty he will always agree with them in what is just, and by these Methods it is that he manages the Whole at Pleasure. Some of us of late never ask his Advice but when We can’t well do without it, which the cunning Rogue knows very well, and for that Reason he is so wayward, that before We can have his Opinion, We are oblig’d to truckle and pretend a mighty regard for his Judgment. When Matters of Government are done without his Advice, he has such a malicious Way of faulting and abusing us who are concerned, that when we blunder, he like the unlucky Boy, upon seeing a Ploughman mount the managed Horse which soon laid the Rider on his Back, laugh’d aloud and cried out, Well fare you, Countryman, you sit well, e faith! This terrible Man has had much Power for these last seven Years, and you shall hear the Use he has made on’t. I’ll assure you what I tell you is true, tho’ no body alive knows it. About six Years ago he eat up your Privileges at a Breakfast; it is but three Years since he made a Dinner of your Liberties; and if you suffer him to live one Year longer, he’ll swallow all your Estates for his Supper. In short, he’s a Witch; for with his Breath he blows Men blind, and with his Wit and Raillery he strikes them dumb: Is this Man fit to live? I pray you good People do, as a Reward for these my Labours, and that this dangerous Man may be pull’d down, for the love of God, do, chuse me to represent you but one Year, and you shall see —o [no?]—Paper-Money, but Russet Shoes enough, And in the mean Time, let me have the Pleasure to hear you confess what a seasonable Discovery I have made of the Danger your Liberties, Privileges and Properties are in. I hope my Word is sufficient Proof for all these Things; and if you presume to doubt the Truth of what I have said, you are no better than the Courts and Assemblies I have been speaking of, that is, a parcel of Idiots, Fools and Miscreants; and what is still worse, I’ll take my Oath on’t, you are sworn Enemies to the Prop——r and G——r.’” And here my Friend said he was weary of talking, and would conclude by begging Pardon for putting a few paw Words in the Mouth of the worthy Author; but at the same time excused himself by saying, That as the Author had taken the Liberty to lie a great deal, he hoped to be forgiven for making him swear a little; which last Sin, he said, in respect to the Peace of a Neighbourhood, was in his Opinion by far the least of the two. And so he ended. And so I conclude with my own best Advice to our Friend the Author of the true Letter. Go on, most excellent Author and Patriot; and having got the Government on your side, spare no Man, who after having been most injuriously treated by you, shall dare to resent, nay, or to deny the Charge, tho’ never so unjust. Tell the People again and again, that nothing but that Humanity and Generosity which is so natural to you, and the tender Regard you have for their Liberties and Privileges, but above all the Love you have for their Properties, could have rous’d you from your beloved Retirement. And for Proof of all this, appeal to the Bricklayer, the Carpenter, the Shipwright, Tanner and Tax-gatherer, who will every one of them be Witnesses of the Truth of what I mean. Sir, your humble Servant.
